 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    JUSTIN JAMES EDMISTEN,                           Case No. 2:15-cv-00952-RFB-NJK
12                       Petitioner,                   ORDER
13           v.
14    DWIGHT NEVEN, et al.,
15                       Respondents.
16

17          Petitioner has filed a Motion for Dismissal of Ground Two (ECF No. 62). Good cause

18   appearing;

19          IT THEREFORE IS ORDERED that Petitioner’s Motion for Dismissal of Ground Two

20   (ECF No. 62) is GRANTED. Ground Two of the First Amended Petition (ECF No. 41) is

21   DISMISSED.

22          IT FURTHER IS ORDERED that Respondents will have forty-five (45) days from the

23   date of entry of this Order to file and serve an Answer, which must comply with Rule 5 of the

24   Rules Governing Section 2254 Cases in the United States District Courts. Petitioner will have

25   forty-five (45) days from the date on which the Answer is served to file a Reply.

26          DATED: November 18, 2019.
27                                                               ______________________________
                                                                 RICHARD F. BOULWARE, II
28                                                               United States District Judge
                                                      1
